OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5550 The Alger Balanced Portfolio (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: December 31 Date of reporting period: December 31, 2015 ITEM 1. REPORTS TO STOCKHOLDERS. Table of Contents ALGER BALANCED PORTFOLIO Shareholders’ Letter (Unaudited) 1 Fund Highlights (Unaudited) 7 Portfolio Summary (Unaudited) 8 Schedule of Investments 9 Statement of Assets and Liabilities 14 Statement of Operations 16 1 Statements of Changes in Net Assets 17 F1 inancial Highlights 18 No1 tes to Financial Statements 19 Rep1 ort of Independent Registered Public Accounting Firm 30 Additi1 onal Information (Unaudited) 3 1 Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter December 31, 2015 Dear Shareholders, The Importance of a Differentiated Perspective when Investing In the aftermath of the market lows of early 2009, commentators have frequently warned that U.S. equities were overdue for a catastrophic correction. In contrast, based on Alger analysts’ and portfolio managers’ fundamental analysis of industries globally, we concluded that U.S. equities had strong potential for generating gains. U.S. equities have, in fact, been one of the strongest performing asset classes, with the S&P 500 index generating a 237.17% cumulative return from March of 2009 to the end of 2015. While the year continued with periods of doubts and consequent volatility, we continue to have an optimistic view for U.S. equities. As in the past, pundits today with overly negative views have, we feel, a distorted view of the fundamental strength of the U.S. economy in particular and, more broadly, of the opportunities for investors globally. From a more recent perspective, 2015 was challenging with the S&P 500 gaining only 1.38%, although U.S. large-cap growth stocks generated stronger gains. The Russell 1000 Growth Index, for example, produced a 5.67% return while its value counterpart declined 3.83%. In this letter, I explain why events in the U.S. and abroad haven’t caused us to change our outlook and how our in-depth research of industries and individual companies supports our differentiated view of equities. Navigating Market Risk Alger analysts focus on fundamental, research-driven stock selection and they specialize in covering specific industries. Alger’s specialist structure results in deep fundamental research and insight from analysts that have broad historical views and market experience within sectors. We are, as they say, close to the companies we follow and the stocks we invest in for our clients. Our perspective on declining energy prices is an example of how we assess rapid and large- scale changes that frequently reshape the business landscape. The U.S. oil and gas industry has experienced a revolutionary change in the past decade through the advance of fracking and other technologies in the exploration and production of domestic land-based resources. But that success has had its natural result: increased production, which, when coupled with production from non-U.S. suppliers, has led to supply exceeding current demand and, thus, a dramatic decline in oil and natural gas prices. While the U.S. Energy sector has and will continue to struggle to adjust to this new energy market (i.e., to find a new equilibrium of supply and demand), many investors have gone further and concluded that overall U.S. economic growth will stall as a result of weakness in the industry and, specifically, through the loss of jobs and a decline in capital expenditures in the sector. Our research, however, leads the Alger team to conclude that while the Energy sector certainly is in a significant retrenchment, low fuel prices will provide an overall benefit to the U.S. economy. More importantly, our fundamental stock selection process has determined that cheap energy will have a positive impact on many specific subsectors and companies. Heavy users of transportation fuel clearly benefit—the airline and cruise ship industries are obvious examples—but many industrial companies for which oil or oil-based commodity - 1 - chemicals are significant cost inputs to products can also benefit. Ink producers, paint manufacturers, and specialty chemical providers are some of the industries that benefit from lower costs in this way. And, of course, the enormous energy cost savings are a boon to American consumers and will strengthen individuals’ finances, especially for lower income Americans, thereby allowing them to increase their spending. The country is already experiencing the benefits of cheap energy. In 2015, personal consumption expenditures for gasoline and other fuels declined 23.8%, according to data from the Bureau of Economic Analysis (BEA). With a big drop in energy costs, consumers ramped up their spending on other products and services, with personal consumption expenditures excluding energy climbing 4.5% in 2015. The Web of Global Economics, the Federal Reserve, and Corporate Earnings From a broader perspective, a mishmash of global and domestic developments drove market volatility. As concerns that corporate earnings would be hurt by declining oil prices strengthened, investors grew fearful that both a strengthening U.S. dollar (USD) and a slowdown in economic growth in various countries, including China and Brazil, would curtail our country’s exports and create a tightening of credit availability abroad. In addition, the value of U.S. multinationals’ foreign earnings could be crimped when repatriated, thanks to the strong U.S. dollar. At the same time, economic growth in the U.S. drove speculation that the Federal Reserve would raise interest rates, thereby providing a headwind for both the economy and corporate earnings. The speculation regarding a change in monetary policy proved correct with the Federal Reserve deciding in December to increase the target interest rate of its fed funds benchmark to a range of 0.25% to 0.50%, up from the prior target of 0% to 0.25%. Investors’ reaction to the news was muted, however, because the change was anticipated. Yet the decision to tighten at a time when Sweden, Japan, the U.K., and the European Central Bank are engaged in quantitative easing supported a strong USD. With quantitative easing, countries print money to buy securities with the goal of keeping interest rates low and pumping money into local economies. With the exception of the strong USD, the longer-term potential impact on the U.S. economy of the Fed normalizing its monetary policy appears minimal with economists expecting real GDP to reach 2.6% in 2016, which would be an increase from the 2.4% rate for both 2015 and 2014. Our Optimistic Perspective For Alger, our best thinking comes not from listening to pundits, but instead from the collective efforts of our more than 40-person investment team. We focus our efforts on developing our research, improving our analysis, and understanding how change will impact businesses. During the reporting period, we continued to serve our clients by searching for companies across the globe with attractive potential for growing their earnings. We reasoned that certain fears that fueled negative views of U.S. equities, including declining oil prices, also created potential opportunities and that “headline” developments were not as bad as some believed. We have also maintained that volatility in equities across the globe resulted from investors overreacting to the potential for the Federal Reserve to raise interest rates. We maintained that with low and sometimes negative debt yields in certain countries, foreign investors were flocking to U.S. bonds, which could help keep interest rates down even as the Fed increases its benchmark rate. In our opinion, Fed rate increases, furthermore, are likely to be gradual - 2 - and modest as the central bank seeks to balance the need to manage economic growth with the global impact of a strong U.S. dollar. The U.S. Economy and Corporate Fundamentals Our optimism is based, in part, on corporate fundamentals and the steady, although not spectacular, growth of the U.S. economy. Americans’ finances have been improving, with personal disposable income increasing 3.3% in the fourth quarter and 5.1% in the third quarter, according to the BEA. The personal savings rate, or savings as a percentage of disposable income, climbed to 5.4% in the fourth quarter, compared to 5.2% in the third quarter and the approximately 3% pace that existed prior to the global financial crisis. At the same time, Americans’ debt service burden is relatively low at approximately 10% of disposable personal income compared to a peak of more than 13% at the end of 2007. While job growth has been slow, the country has added jobs every month since October of 2010 and the unemployment rate has fallen from a post-financial crisis high of 10.0% to only 5%. Strength in the real estate market has also continued. Monthly readings for the National Association of Home Builders/Wells Fargo Housing Market Index, which measures sentiment toward the real estate market among builders, stayed at or above 60 during the second half of 2015. Readings above 50 indicate that builders view sales conditions as good rather than poor. At the same time, housing prices have climbed, with the S&P/Case-Shiller 20-City Composite Home Price Index reaching 182.86, up from a post-financial crisis low of 134.07 in March of 2012. The volume of permits for new construction, meanwhile, is running at slightly less than half the peak volume of 2005, which suggests that the real estate recovery has considerable potential for strengthening. In addition to the real estate recovery creating new construction jobs and supporting industries that provide trucks, equipment, and home building materials, the resulting higher home prices can help make Americans feel richer and thereby support consumer spending. Finally, S&P 500 earnings are expected to grow 5% in 2016, according to consensus estimates. Ex-energy earnings, furthermore, are likely to grow at a high single-digit rate. In the meantime, corporations are continuing to grow their cash balances. At the end of the third quarter, S&P 500 companies (not including financials) held $1.45 trillion in cash, up 5.8% year over year, according to FactSet. Corporations are also returning capital to investors at near record levels. Dividends plus gross share buybacks in the third quarter reached $259.8 billion, the highest quarterly level in almost 10 years, according to FactSet. Mergers and acquisitions are also continuing at a brisk pace. We also believe that valuations are reasonable. At the beginning of 2016, the S&P 500 index had a forward price-to-earnings ratio of 15.7 compared with the 20-year median P/E ratio of 16. The Road Ahead We have learned in our 51 years of history that "good” television and “good” press are fueled most easily by talking heads who forecast doom and gloom for financial markets. Fortunately, we have also learned that the best research is done not by reading the newspaper or watching television, but instead by doing the hard work of talking to company management, reading voluminous company filings, understanding how a company drives revenue and profit growth, and most importantly, by believing what our research and analysis indicate. It is also important to have conviction that allows us to look through the next three months and to predict what the future truly holds for a company, industry, or sector. We maintain - 3 - that well-managed companies that can capture market share with compelling products and services have potential over the long run for generating attractive returns and are best suited for weathering periods of market volatility. At Alger, we will continue to use our time-tested and research-driven investment strategy to find companies, whether in the U.S. or not, that we believe have the most potential for generating strong returns over time for our clients. Portfolio Matters The Alger Balanced Portfolio returned 1.47% for the fiscal 12-month period ended December 31, 2015. The equity portion of the Portfolio underperformed the 5.67% return of the Russell 1000 Growth Index, and the fixed-income portion outperformed the 0.15% return of the Barclays Capital U.S. Government/Credit Bond Index. Regarding the equity portion of the Portfolio, the largest sector weightings were Information Technology and Financials. The largest sector overweight was Financials and the largest sector underweight was Information Technology. Relative outperformance in the Industrials sector was the most important contributor to performance, while Information Technology and Energy were among sectors that detracted from results. Among the most important relative contributors were General Electric Co.; Eli Lilly and Co.; Royal Caribbean Cruises Ltd.; and Delphi Automotive PLC. Also during the reporting period, Avago Technologies Ltd. performed strongly and contributed to performance. The company designs semiconductor chips for communications products, systems, and storage, and is well positioned to benefit from growing demand for smartphones. The company reported a positive earnings surprise in the fourth quarter that was highlighted by operating expense controls and strong demand for its storage products. Additionally, investors reacted positively to potential synergies from Avago’s acquisition of wireless chip manufacturer Broadcom Corp. Conversely, detracting from overall results on a relative basis were ConocoPhillips; CSX Corp.; Royal Dutch Shell PLC., Cl. A; and Morgan Stanley. Shares of Seagate Technology PLC. also detracted from results. The company is a leading provider of hard disk drives for enterprise computers and consumer electronics, including desktops and notebooks. It has been acquiring companies to consolidate market share and improve its profitability. Declining demand for personal computers, growing use of the cloud for data storage, and the increasing adoption of solid state devices, however, are creating a headwind for Seagate and have dampened enthusiasm for the stock. Regarding the fixed-income portion of the Portfolio, as of December 31, 2015, 95.77% was in corporate securities and 4.23% was in U.S. Treasuries. During the year, the number of securities held was reduced from 16 to 14. Last year saw the investment grade credit market underperform after spreads widened overall especially in the third quarter when the average options adjusted spread of the Broad Market Index (BMI) hit 62 basis points. It seemed that any and all negative credit headlines fueled the push wider as the year went on, and while the fourth quarter did see some tightening in the run-up to the fed funds rate increase, spreads were 11 basis points wider on a year-over-year basis. With the Fed liftoff finally occurring in mid-December the credit market heads into 2016 on the heels of the first rate hike since 2006. With slow, albeit constant, economic growth coupled with the possibility of further Fed hikes and ever present geopolitical concerns putting pressure on credit markets, the return environment in 2016 may be very similar to late 2015. - 4 - As always, we strive to deliver consistently superior investment results for you, our shareholders, and we thank you for your continued confidence in Alger. Sincerely, Daniel C. Chung, CFA Chief Investment Officer Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the Alger Balanced Portfolio. This report is not authorized for distribution to prospective investors in the Portfolio unless preceded or accompanied by an effective prospectus for the Portfolio. The Portfolio’s returns represent the fiscal 12-month period return of Class I-2 shares. Returns include reinvestment of dividends and distributions. The performance data quoted in these materials represent past performance, which is not an indication or guarantee of future results. Standard performance results can be found on the following pages. The investment return and principal value of an investment in the Portfolio will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com, or call us at (800) 992-3863. The views and opinions of the Portfolio’s management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in the Portfolio or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in the Portfolio and transactions in such securities, if any, may be for a variety of reasons, including without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in the Portfolio. Please refer to the Schedule of Investments for the Portfolio which is included in this report for a complete list of Portfolio holdings as of December 31, 2015. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the Portfolio during the 12-month fiscal period. A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive - 5 - to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal system, and lack of industry and country diversification), and may not be suitable for all investors. Investing in emerging markets involves higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. Portfolios that invest in fixed-income securities, such as the Alger Balanced Portfolio, are subject to fixed income securities’ sensitivity to interest rate movements; their market values tend to fall when interest rates rise and to rise when interest rates fall. They are also subject to the risk of a decline in the value of the Portfolio’s securities in the event of an issuer’s falling credit rating or actual default. Portfolios that invest in mortgage- and asset-backed securities are subject to prepayment risk; thus the average life of the security may be less than maturity. For a more detailed discussion of the risks associated with the Portfolio, please see the Portfolio’s Prospectus. Before investing, carefully consider the Portfolio’s investment objective, risks, charges, and expenses. For a prospectus containing this and other information about the Alger Portfolios, call us at (800) 992-3863 or visit us at www.alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • Russell 1000 Growth Index: An index of common stocks designed to track performance of large-capitalization companies with greater than average growth orientation. • Russell 1000 Value Index measures the performance of the Russell 1000 Val- ue segment which includes firms whose share prices have lower price to book ratios and lower expected long-term mean earnings growth rates. • S&P 500 index: an index of large company stocks considered representative of the U.S. stock market. • The Barclays U.S. Government/Credit Bond Index is an index designed to track performance of government and corporate bonds. • FactSet provides computer-based financial data and analysis for financial professionals, including investment managers, hedge funds, and investment bankers. - 6 - ALGER BALANCED PORTFOLIO Fund Highlights Through December 31, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in Alger Balanced Portfolio Class I-2 shares, and the Russell 1000 Growth Index (an unmanaged index of common stocks) and the Barclays Capital U.S. Gov’t/Credit Bond Index (an unmanaged index of government and corporate bonds) for the ten years ended December 31, 2015. Figures for each of the Alger Balanced Portfolio Class I-2 shares, and the Russell 1000 Growth Index and the Barclays Capital U.S. Gov’t/Credit Bond Index include reinvestment of dividends and interest. PERFORMANCE COMPARISON AS OF 12/31/15 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 9/5/1989 Class I-2 (Inception 9/5/89) 1.47 % 6.35 % 4.53 % 7.41 % Russell 1000 Growth Index 5.67 % 13.53 % 8.53 % 8.97 % Barclays Capital U.S. Gov't/Credit Bond Index 0.15 % 3.39 % 4.47 % 6.34 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. Investment return and principal will fluctuate and the Portfolio’s shares, when redeemed, may be worth more or less than their original cost. Current perfor - mance may be higher or lower than the performance quoted. For performance current to the most recent month end, visit us at www.alger. com or call us at (800) 992-3863. Returns indicated assume reinvestment of all distributions, no transaction costs or taxes, and are net of management fees and fund operating expenses only. Total return does not include deductions at the portfolio or contract level for cost of insurance charges, premium load, administrative charges, mortality and expense risk charges or other charges that may be incurred under the variable annuity contract, variable life insurance plan or retirement plan for which the Portfolio serves as an underlying investment vehicle. If these charges were deducted, the total return figures would be lower. Please refer to the variable insurance product or retirement plan disclosure documents for any additional applicable expenses. Investing in the stock market involves gains and losses and may not be suitable for all investors. - 7 - PORTFOLIO SUMMARY† December 31, 2015 (Unaudited) SECTORS/SECURITY TYPES Alger Balanced Portfolio Consumer Discretionary 9.6 % Consumer Staples 8.3 Energy 4.4 Financials 12.4 Health Care 10.5 Industrials 7.3 Information Technology 12.9 Materials 0.8 Telecommunication Services 2.2 Utilities 0.5 Total Equity Securities 68.9 Corporate Bonds 28.3 U.S. Government & Agency Obligations (excluding Mortgage Backed) 1.3 Total Debt Securities 29.6 Short-Term Investments and Net Other Assets 1.5 % † Based on net assets for the Portfolio. - 8 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments December 31, 2015 COMMON STOCKS—64.4% SHARES VALUE AEROSPACE & DEFENSE—3.4% General Dynamics Corp. 3,800 $ 521,968 Honeywell International, Inc. 10,700 1,108,199 The Boeing Co. 6,500 939,835 AIR FREIGHT & LOGISTICS—0.5% United Parcel Service, Inc., Cl. B 3,900 AIRPORT SERVICES—0.5% Macquarie Infrastructure Corp. 5,400 APPAREL RETAIL—0.9% L Brands, Inc. 3,400 325,788 VF Corp. 6,100 379,725 ASSET MANAGEMENT & CUSTODY BANKS—1.3% Ameriprise Financial, Inc. 2,300 244,766 BlackRock, Inc. 2,200 749,144 AUTO PARTS & EQUIPMENT—1.2% Delphi Automotive PLC. 8,300 711,559 Johnson Controls, Inc. 5,200 205,348 BIOTECHNOLOGY—1.2% Amgen, Inc. 2,200 357,126 Gilead Sciences, Inc. 5,200 526,188 BREWERS—0.8% Anheuser-Busch InBev SA# 1,900 237,500 Molson Coors Brewing Co., Cl. B 3,500 328,720 CABLE & SATELLITE—1.1% Comcast Corporation, Cl. A 14,803 CASINOS & GAMING—0.3% Las Vegas Sands Corp. 5,000 COMMUNICATIONS EQUIPMENT—1.2% Cisco Systems, Inc. 21,500 583,832 QUALCOMM, Inc. 6,300 314,906 CONSUMER ELECTRONICS—0.3% Garmin Ltd. 5,700 CONSUMER FINANCE—0.7% Discover Financial Services 6,100 327,082 Synchrony Financial* 7,571 230,234 DATA PROCESSING & OUTSOURCED SERVICES—0.5% Xerox Corp. 31,900 DIVERSIFIED BANKS—3.5% JPMorgan Chase & Co. 22,000 1,452,660 Wells Fargo & Co. 21,700 1,179,612 - 9 - THE ALGER PORTFOLIOS |ALGER BALANCED PORTFOLIO Schedule of Investments December 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DIVERSIFIED CHEMICALS—0.6% The Dow Chemical Co. 9,000 $ DRUG RETAIL—1.5% CVS Caremark Corp. 8,300 811,491 Walgreens Boots Alliance, Inc. 3,400 289,527 FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Potash Corporation of Saskatchewan, Inc. 8,200 HEALTH CARE EQUIPMENT—0.9% Becton Dickinson and Co. 2,800 431,452 St. Jude Medical, Inc. 4,200 259,434 HOME IMPROVEMENT RETAIL—1.7% The Home Depot, Inc. 9,900 HOTELS RESORTS & CRUISE LINES—0.8% Royal Caribbean Cruises Ltd. 5,900 HOUSEHOLD PRODUCTS—1.0% The Procter & Gamble Co. 9,800 HYPERMARKETS & SUPER CENTERS—0.6% Wal-Mart Stores, Inc. 7,900 INDUSTRIAL CONGLOMERATES—1.5% General Electric Co. 36,707 INTEGRATED OIL & GAS—2.4% Exxon Mobil Corp. 16,800 1,309,560 TOTAL SA# 11,800 530,410 INTEGRATED TELECOMMUNICATION SERVICES—2.2% AT&T, Inc. 15,800 543,678 Verizon Communications, Inc. 24,008 1,109,650 INTERNET SOFTWARE & SERVICES—2.9% Alphabet, Inc., Cl. A* 1,000 778,010 Alphabet, Inc., Cl. C* 1,103 837,045 Facebook, Inc., Cl. A* 5,800 607,028 INVESTMENT BANKING & BROKERAGE—1.6% Morgan Stanley 27,200 865,232 TD Ameritrade Holding Corp. 9,700 336,687 LEISURE FACILITIES—0.5% Six Flags Entertainment Corp. 7,300 LEISURE PRODUCTS—0.4% Coach, Inc. 8,400 MANAGED HEALTH CARE—1.4% Aetna, Inc. 4,900 529,788 UnitedHealth Group, Inc. 4,500 529,380 MOVIES & ENTERTAINMENT—0.8% The Walt Disney Co. 5,400 - 10 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments December 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MULTI-LINE INSURANCE—0.5% Hartford Financial Services Group, Inc. 8,700 $ MULTI-UTILITIES—0.5% Sempra Energy 3,600 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 10,700 OIL & GAS EXPLORATION & PRODUCTION—0.7% ConocoPhillips 11,500 OTHER DIVERSIFIED FINANCIAL SERVICES—0.8% Bank of America Corp. 36,400 PACKAGED FOODS & MEATS—0.5% The Kraft Heinz Co. 4,700 PHARMACEUTICALS—6.4% Bristol-Myers Squibb Co. 14,700 1,011,213 Eli Lilly & Co. 11,100 935,286 GlaxoSmithKline PLC.# 9,300 375,255 Johnson & Johnson 10,300 1,058,016 Pfizer, Inc. 31,589 1,019,693 Roche Holding AG# 13,100 451,557 RAILROADS—0.8% CSX Corp. 22,100 RESTAURANTS—1.6% Darden Restaurants, Inc. 5,100 324,564 McDonald's Corp. 7,500 886,050 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 13,800 SEMICONDUCTOR EQUIPMENT—0.4% Kla-Tencor Corp. 4,700 SEMICONDUCTORS—2.1% Avago Technologies Ltd. 5,800 841,870 Intel Corp. 22,400 771,680 SOFT DRINKS—2.3% PepsiCo, Inc. 10,600 1,059,152 The Coca-Cola Co. 15,900 683,064 SPECIALIZED FINANCE—0.9% CME Group, Inc. 7,100 SYSTEMS SOFTWARE—2.5% Microsoft Corp. 33,400 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.3% Apple, Inc. 20,100 2,115,726 Seagate Technology PLC. 10,200 373,932 - 11 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments December 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TOBACCO—1.6% Altria Group, Inc. 20,300 $ TOTAL COMMON STOCKS (Cost $38,292,245) CONVERTIBLE PREFERRED STOCKS—0.6% SHARES VALUE PHARMACEUTICALS—0.6% Allergan PLC., 5.50%, 3/1/2018* 420 (Cost $420,000) MASTER LIMITED PARTNERSHIP—1.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 26,600 OIL & GAS STORAGE & TRANSPORTATION—0.8% Cheniere Energy Partners LP. 12,700 331,089 Williams Partners LP. 8,200 228,370 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,323,822) REAL ESTATE INVESTMENT TRUST—2.1% SHARES VALUE HEALTH CARE—0.6% Welltower, Inc. 7,100 MORTGAGE—0.4% Blackstone Mortgage Trust, Inc., Cl. A 11,800 SPECIALIZED—1.1% Crown Castle International Corp. 4,400 380,380 Lamar Advertising Co., Cl. A 6,900 413,862 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,521,048) PRINCIPAL CORPORATE BONDS—28.3% AMOUNT VALUE AGRICULTURAL PRODUCTS—1.5% Cargill, Inc., 7.35%, 3/6/2019* (a) $ 1,000,000 COMPUTER HARDWARE—4.0% Dell, Inc., 3.10%, 4/1/2016* 1,000,000 1,003,750 Hewlett-Packard Co., 4.38%, 9/15/2021* 2,000,000 1,970,342 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—2.3% John Deere Capital Corp., 2.75%, 3/15/2022* 1,750,000 DIVERSIFIED BANKS—2.6% Wells Fargo & Co., 3.30%, 9/9/2024* 2,000,000 INDUSTRIAL CONGLOMERATES—3.0% General Electric Capital Corp., 6.00%, 8/7/2019* 2,000,000 INTEGRATED OIL & GAS—1.4% Total Capital SA, 4.45%, 6/24/2020* 1,000,000 INTEGRATED TELECOMMUNICATION SERVICES—1.9% Verizon Communications, Inc., 5.15%, 9/15/2023* 1,300,000 - 12 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments December 31, 2015 (Continued) PRINCIPAL CORPORATE BONDS—(CONT.) AMOUNT VALUE INVESTMENT BANKING & BROKERAGE—2.3% The Goldman Sachs Group, Inc., 5.75%, 1/24/2022* $ 1,500,000 $ IT CONSULTING & OTHER SERVICES—2.6% International Business Machines Corp., 7.00%, 10/30/2025* 1,525,000 OTHER DIVERSIFIED FINANCIAL SERVICES—2.1% JPMorgan Chase & Co., 4.35%, 8/15/2021* 1,500,000 PACKAGED FOODS & MEATS—2.5% Campbell Soup Co., 2.50%, 8/2/2022* 2,000,000 SEMICONDUCTORS—2.1% Altera Corp., 4.10%, 11/15/2023* 1,500,000 TOTAL CORPORATE BONDS (Cost $21,571,914) PRINCIPAL U.S. TREASURY OBLIGATIONS—1.3% AMOUNT VALUE U.S. Treasury Note, 4.50%, 2/15/16 940,000 944,474 (Cost $942,953) Total Investments (Cost $64,071,982) (b) 98.5 % Other Assets in Excess of Liabilities 1.5 % NET ASSETS 100.0 % $ # American Depositary Receipts. * Non-income producing security. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers.These securities are however deemed to be liquid and represent 1.5% of the net assets of the Portfolio. (b) At December 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $63,910,035, amounted to $10,281,497 which consisted of aggregate gross unrealized appreciation of $12,056,018 and aggregate gross unrealized depreciation of $1,774,521. Industry classifications are unaudited. See Notes to Financial Statements. - 13 - ALGER BALANCED PORTFOLIO Statement of Assets and Liabilities December 31, 2015 Alger Balanced Portfolio ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedule of investments $ 74,191,532 Receivable for investment securities sold 1,096,016 Receivable for shares of beneficial interest sold 80,713 Dividends and interest receivable 387,114 Prepaid expenses 15,695 Total Assets 75,771,070 LIABILITIES: Payable for shares of beneficial interest redeemed 24,130 Bank overdraft 294,893 Accrued investment advisory fees 46,699 Accrued transfer agent fees 6,934 Accrued administrative fees 1,809 Accrued shareholder administrative fees 658 Accrued other expenses 45,882 Total Liabilities 421,005 NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 71,214,989 Undistributed net investment income 1,376,121 Undistributed net realized gain (accumulated realized loss) (7,360,596 ) Net unrealized appreciation on investments 10,119,551 NET ASSETS $ * Identified cost $ 64,071,982 See Notes to Financial Statements. - 14 - ALGER BALANCED PORTFOLIO Statement of Assets and Liabilities December 31, 2015 (Continued) Alger Balanced Portfolio NET ASSETS BY CLASS: Class I-2 $ 75,350,065 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class I-2 5,234,828 NET ASSET VALUE PER SHARE: Class I-2 — Net Asset Value Per Share Class I-2 $ 14.39 See Notes to Financial Statements. - 15 - ALGER BALANCED PORTFOLIO Statement of Operations for the year ended December 31, 2015 Alger Balanced Portfolio INCOME: Dividends (net of foreign withholding taxes*) $ 1,755,850 Interest 860,667 Total Income 2,616,517 EXPENSES: Advisory fees — Note 3(a) 644,855 Shareholder administrative fees — Note 3(f) 9,082 Administration fees — Note 3(b) 24,977 Custodian fees 28,666 Interest expenses 1,164 Transfer agent fees and expenses — Note 3(f) 22,725 Printing fees 23,375 Professional fees 36,540 Registration fees 17,736 Trustee fees — Note 3(g) 3,210 Fund accounting fees 10,990 Miscellaneous 7,970 Total Expenses 831,290 NET INVESTMENT INCOME 1,785,227 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain on investments 4,063,646 Net change in unrealized (depreciation) on investments (4,357,230 ) Net realized and unrealized (loss) on investments (293,584 ) NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Foreign withholding taxes $ 15,157 See Notes to Financial Statements. - 16 - ALGER BALANCED PORTFOLIO Statements of Changes in Net Assets Alger Balanced Portfolio For the For the Year Ended Year Ended December 31, 2015 December 31, 2014 Net investment income $ 1,785,227 $ 1,988,958 Net realized gain on investments, options and foreign currency 4,063,646 1,872,668 Net change in unrealized appreciation (depreciation) on investments, options and foreign currency (4,357,230 ) 4,670,548 Net increase in net assets resulting from operations 1,491,643 8,532,174 Dividends and distributions to shareholders from: Net investment income: Class I-2 (1,581,487 ) (1,846,710 ) Total dividends and distributions to shareholders (1,581,487 ) (1,846,710 ) Increase (decrease) from shares of beneficial interest transactions: Class I-2 (21,122,958 ) (5,699,198 ) Net decrease from shares of beneficial interest transactions — Note 6 (21,122,958 ) (5,699,198 ) Total increase (decrease) (21,212,802 ) 986,266 Net Assets: Beginning of period 96,562,867 95,576,601 END OF PERIOD $ $ Undistributed net investment income $ 1,376,121 $ 1,325,193 See Notes to Financial Statements. - 17 - ALGER BALANCED PORTFOLIO Financial Highlights for a share outstanding throughout the period Alger Balanced Portfolio Class I-2 Year ended Year ended Year ended Year ended Year ended 12/31/2015 12/31/2014 12/31/2013 12/31/2012 12/31/2011 Net asset value, beginning of period $ 14.48 $ 13.49 $ 11.84 $ 11.31 $ 11.61 INCOME FROM INVESTMENT OPERATIONS: Net investment income (i) 0.29 0.29 0.20 0.13 0.14 Net realized and unrealized gain (loss) on investments (0.08 ) 0.98 1.61 0.56 (0.12 ) Total from investment operations 0.21 1.27 1.81 0.69 0.02 Dividends from net investment income (0.30 ) (0.28 ) (0.16 ) (0.16 ) (0.32 ) Net asset value, end of period $ 14.39 $ 14.48 $ 13.49 $ 11.84 $ 11.31 Total return 1.47 % 9.43 % 15.28 % 6.23 % 0.03 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 75,350 $ 96,563 $ 95,577 $ 93,129 $ 101,811 Ratio of gross expenses to average net assets 0.92 % 0.92 % 0.95 % 0.95 % 0.93 % Ratio of expense reimbursements to average net assets – (0.04 )% Ratio of net expenses to average net assets 0.92 % 0.92 % 0.95 % 0.95 % 0.89 % Ratio of net investment income (loss) to average net assets 1.97 % 2.09 % 1.56 % 1.13 % 1.20 % Portfolio turnover rate 9.64 % 24.89 % 71.66 % 122.50 % 102.79 % See Notes to Financial Statements. (i) Amount was computed based on average shares outstanding during the period. - 18 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS NOTE 1 — General: The Alger Portfolios (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund operates as a series company currently offering seven series of shares of beneficial interest: the Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio (collectively the “Portfolios”). These financial statements include only the Alger Balanced Portfolio (the “Portfolio”). The Portfolio’s investment objective is current income and long-term capital appreciation which it seeks to achieve through investing in equity and fixed-income securities. Shares of the Portfolio are available to investment vehicles for variable annuity contracts and variable life insurance policies offered by separate accounts of life insurance companies, as well as qualified pension and retirement plans. The Portfolio offers Class I-2 shares. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Portfolio values its financial instruments at fair value using independent dealers or pricing services under policies approved by the Fund’s Board of Trustees (“Board”). Investments of the Portfolio are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. - 19 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Portfolio invests may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment advisor, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Portfolio may also fair value securities in other situations, for example, when a particular foreign market is closed but the Portfolio is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Portfolio. Unobservable inputs are inputs that reflect the Portfolio’s own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Portfolio’s own as - sumptions in determining the fair value of investments) The Portfolio’s valuation techniques are generally consistent with either the market or income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s - 20 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board and comprised of representatives of the Fund’s investment advisor. The Committee reports its valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Portfolio’s pricing vendor, and variances between transactional prices and previous mark-to-markets. The Portfolio will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Security Transactions and Investment Income: Security transactions are recorded on a trade date basis. Realized gains and losses from security transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Transactions: The books and records of the Portfolio are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statement of Operations. (e) Option Contracts: When the Portfolio writes an option, an amount equal to the premium received by the Portfolio is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Portfolio on the expiration date as realized gains from - 21 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Portfolio has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Portfolio. The Portfolio as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Portfolio may also purchase put and call options. The Portfolio pays a premium which is included in the Portfolio’s accompanying Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk of loss associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Portfolio may lend its securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Portfolio’s total assets, as defined in its prospectuses. The Portfolio earns fees on the securities loaned, which are included in interest income in the accompanying Statement of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Portfolio. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Portfolio may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Portfolio is required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Portfolio. Collateral is returned to the borrower upon settlement of the loan. (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Portfolio on the ex-dividend date. Dividends from net investment income are declared and paid annually. Dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of the - 22 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) Portfolio’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at year end and have no impact on the net asset value of the Portfolio and are designed to present the Portfolio’s capital accounts on a tax basis. (h) Federal Income Taxes: It is the Portfolio’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Portfolio maintains such compliance, no federal income tax provision is required. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes requires the Portfolio to measure and recognize in its financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Portfolio files income tax returns in the U.S. Federal jurisdiction, as well as the New York State and New York City jurisdictions. The statute of limitations on the Portfolio’s tax returns remains open for the tax years 2012-2015. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Fund accounts separately for the assets, liabilities and operations of the Portfolio. Expenses directly attributable to the Portfolio are charged to the Portfolio’s operations; expenses which are applicable to all Portfolios are allocated among them based on net assets. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: The fees incurred by the Portfolio, pursuant to the provisions of the Fund’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the year ended December 31, 2015, is set forth below under the heading “Actual Rate.” Tier 1 Tier 2 Actual Rate Alger Balanced Portfolio (a) 0.710 % 0.550 % 0.710 % (a) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. (b) Administration Fees: Fees incurred by the Portfolio, pursuant to the provisions of the Fund’s Fund Administration Agreement with Fred Alger Management, Inc., are payable - 23 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) monthly and computed based on the average daily net assets of the Portfolio at the annual rate of 0.0275%. (c) Brokerage Commissions: During the year ended December 31, 2015, the Portfolio paid Fred Alger & Company, Incorporated, the Fund’s distributor (the “Distributor or Alger Inc.”) and an affiliate of Alger Management, $4,962, in connection with securities transactions. (d) Interfund Loans: The Portfolio and other funds advised by Alger Management may borrow money from and lend money to each other for temporary or emergency purposes. To the extent permitted under its investment restrictions, the Portfolio may lend uninvested cash in an amount up to 15% of its net assets to other funds. If the Portfolio has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the Portfolio’s total assets, the Portfolio will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the Portfolio. There were no interfund loans outstanding as of December 31, 2015. During the year ended December 31, 2015, the Portfolio incurred interest expense of $1,031 in connection with interfund loans which is included in interest expense in the accompanying Statement of Operations. During the year ended December 31, 2015, the Portfolio earned interfund loan interest income of $182 which is included in interest income in the accompanying Statement of Operations. (e) Other Transactions With Affiliates: Certain officers of the Fund are directors and officers of Alger Management and the Distributor. (f) Shareholder Administrative Fees: The Fund has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Portfolio compensates Alger Management at the annual rate of 0.01% of the average daily net assets for these services. (g) Trustee Fees: From January 1, 2015 through February 28, 2015, the Portfolio paid each trustee who is not affiliated with Alger Management or its affiliates $950 for each meeting attended, to a maximum of $3,800 per annum, plus travel expenses incurred for attending the meeting. The Chairman of the Board received an additional annual fee of $24,300 which was paid, pro rata, by all U.S.-registered funds managed by Alger Management. Additionally, each member of the Fund’s audit committee received $81 from the Portfolio for each audit committee meeting attended, to a maximum of $324 per annum. Effective March 1, 2015, each Independent Trustee who is not affiliated with Alger Management or its affiliates receives a fee of $25,875 for each meeting attended, to a maximum of $103,500 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting . The Portfolios’ pro rata allocation was $2,973. The Independent Trustee appointed as Chairman of the Board of Trustees receives an additional compensation of $24,300 per annum paid pro rata by each fund in the Alger Fund Complex. The Portfolios’ pro rata allocation was $138. Additionally, each member of the Audit Committee receives a fee of $2,500 for each meeting attended to a - 24 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. The Portfolios’ pro rata allocation was $170. (h) Interfund Trades: The Portfolio may engage in purchase and sale transactions with funds that have a common investment advisor. For the year ended December 31, 2015, the Portfolio had no such purchases and sales. NOTE 4 — Securities Transactions: Purchases and sales of securities, other than U.S. Government securities and short-term securities, for the year ended December 31, 2015, were as follows: PURCHASES SALES Alger Balanced Portfolio $ 8,380,733 $ 21,813,581 Transactions in foreign securities may involve certain considerations and risks not typically associated with those of U.S. companies because of, among other factors, the level of governmental supervision and regulation of foreign security markets, and the possibility of political or economic instability. Additional risks associated with investing in the emerging markets include increased volatility, limited liquidity, and less stringent regulatory and legal system. NOTE 5 — Borrowings: The Portfolio may borrow from its custodian on an uncommitted basis. The Portfolio pays the custodian a market rate of interest, generally based upon the London Inter-Bank Offered Rate. The Portfolio may also borrow from other funds advised by Alger Management, as discussed in Note 3(d). For the year ended December 31, 2015, the Portfolio had the following borrowings from its custodian and other funds. AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Balanced Portfolio $ 96,245 1.28 % The highest amount borrowed from its custodian and other funds during the year ended December 31, 2015, for the Portfolio was as follows: HIGHEST BORROWING Alger Balanced Portfolio $ NOTE 6 — Share Capital: The Portfolio has an unlimited number of authorized shares of beneficial interest of $.001 par value. During the year ended December 31, 2015 and the year ended December 31, , transactions of shares of beneficial interest were as follows: - 25 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) FOR THE YEAR ENDED FOR THE YEAR ENDED DECEMBER 31, 2015 DECEMBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger Balanced Portfolio Class I-2: Shares sold 453,159 $ 6,646,901 499,342 $ 6,978,317 Dividends reinvested 109,219 1,581,486 127,447 1,846,710 Shares redeemed (1,998,342 ) (29,351,345 ) (1,039,539 ) (14,524,225 ) Net decrease ) $ ) ) $ ) NOTE 7 — Income Tax Information: The tax character of distributions paid during the year ended December 31, 2015 and the year ended December 31, 2014 were as follows: FOR THE YEAR ENDED FOR THE YEAR ENDED DECEMBER 31, 2015 DECEMBER 31, 2014 Alger Balanced Portfolio Distributions paid from: Ordinary Income $ 1,581,487 $ 1,846,710 Long-term capital gain — — Total distributions paid $ $ As of December 31, 2015 the components of accumulated gains (losses) on a tax basis were as follows: Alger Balanced Portfolio Undistributed ordinary income $ 1,376,121 Undistributed long-term gains — Net accumulated earnings $ 1,376,121 Capital loss carryforwards (7,522,543 ) Net unrealized appreciation 10,281,498 Total accumulated earnings $ 4,135,076 At December 31, 2015, the Portfolio, for federal income tax purposes, had capital loss carryforwards which expire as set forth in the table below. These amounts may be applied against future net realized gains. Alger Balanced Expiration Dates Portfolio 2017 $ 7,522,543 Total 7,522,543 Net capital losses incurred after October 31 and within the taxable year are deemed to arise on the first business day of the Portfolio’s next taxable year. - 26 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Portfolio on or after January 1, 2011 will not be subject to expiration. In addition, losses incurred on or after January 1, 2011 must be utilized prior to the utilization of capital loss carryforwards above. During the year ended December 31, 2015 the Portfolio utilized $3,864,971 of its capital loss carryforwards. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, 988 currency transactions, the tax treatment of partnership investments, the realization of unrealized appreciation of Passive Foreign Investment Companies, and return of capital from Real Estate Investment Trust investments. Permanent differences primarily from net operating losses and real estate investment trusts and partnership investments sold by the Portfolio, resulted in the following reclassifications among the Portfolio’s components of net assets at December 31, 2015: Alger Balanced Portfolio Accumulated undistributed net investment income (accumulated loss) $ (152,812 ) Accumulated net realized gain (accumulated realized loss) $ 152,813 Paid-in Capital $ (1 ) NOTE 8 — Fair Value Measurements: The major categories of securities and their respective fair value inputs are detailed in the Portfolio’s Schedule of Investments. Based upon the nature, characteristics, and risks associated with its investments as of December 31, 2015, the Portfolio has determined that presenting them by security type and sector is appropriate. Alger Balanced Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 7,249,276 $ 7,249,276 — — Consumer Staples 6,195,577 6,195,577 — — Energy 2,741,133 2,741,133 — — Financials 7,019,391 7,019,391 — — Health Care 7,484,388 7,484,388 — — Industrials 5,494,339 5,494,339 — — Information Technology 9,742,103 9,742,103 — — Materials 603,704 603,704 — — Telecommunication Services 1,653,328 1,653,328 — — Utilities 338,436 338,436 — — TOTAL COMMON STOCKS $ $ — — - 27 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) Alger Balanced Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 CONVERTIBLE PREFERRED STOCKS Health Care 432,675 432,675 — — CORPORATE BONDS Consumer Staples 3,050,892 — 3,050,892 — Energy 1,077,400 — 1,077,400 — Financials 5,297,458 — 5,297,458 — Industrials 4,008,383 — 4,008,383 — Information Technology 6,496,896 — 6,496,896 — Telecommunication Services 1,431,413 — 1,431,413 — TOTAL CORPORATE BONDS $ — $ — MASTER LIMITED PARTNERSHIP Energy 559,459 559,459 — — Financials 777,784 777,784 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — REAL ESTATE INVESTMENT TRUST Financials 1,593,023 1,593,023 — — U.S. TREASURY OBLIGATIONS U.S. Government & Agency 944,474 — 944,474 — TOTAL INVESTMENTS IN SECURITIES $ $ $ — On December 31, 2015 there were no transfers of securities between Level 1, Level 2 and Level 3. Certain of the Portfolio’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of December 31, 2015, such assets are categorized within the disclosure hierarchy as follows: Bank Overdraft TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Alger Balanced Portfolio $ (294,893) $ (294,893 ) — — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Portfolio seeks to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Portfolio invests in a broadly diversified portfolio of common stocks and may also buy and sell call and put options on equities and equity indices. The Portfolio may purchase call options to increase its exposure to the stock market and also provide diversification of risk. The Portfolio may purchase put options in order to protect from significant market declines that may occur over a short period of time. The Portfolio may write covered call and cash-secured put options - 28 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio NOTES TO FINANCIAL STATEMENTS (Continued) to generate cash flows while reducing the volatility of the portfolio. The cash flows may be an important source of the Portfolio’s return, although written call options may reduce the Portfolio’s ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Portfolio with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. There were no open derivative instruments as of December 31, 2015. NOTE 10 — Principal Risks: In the normal course of business, the Portfolio invests in securities and enters into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer of a security to meet all its obligations (issuer credit risk). The value of securities held by the Portfolio may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Portfolio; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Portfolio may be exposed to counterparty credit risk, or the risk that an entity with which the Portfolio has unsettled or open transactions may fail to or be unable to perform on its commitments. The Portfolio manages counterparty credit risk by entering into transactions only with counterparties that it believes have the financial resources to honor their obligations and by monitoring the financial stability of those counterparties. Financial assets, which potentially expose the Portfolio to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Portfolio’s exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally approximated by its value recorded in the Statement of Assets and Liabilities, less any collateral held by the Portfolio. NOTE 11 — Subsequent Events: Management of the Portfolio has evaluated events that have occurred subsequent to December 31, 2015 through the issuance date of the financial statements. No such events have been identified which require recognition and/or disclosure. - 29 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees of The Alger Portfolios and the Shareholders of the Alger Balanced Portfolio: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of the Alger Balanced Portfolio, one of the portfolios included in The Alger Portfolios (the “Fund”) as of December 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2015, by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above, present fairly, in all material respects, the financial position of the Alger Balanced Portfolio of The Alger Portfolios as of December 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America Deloitte & Touche LLP New York, New York February 26, 2016 - 30 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Portfolio, you incur two types of costs: transaction costs, if applicable; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Portfolio and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting July 1, 2015 and ending December 31, 2015. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Portfolio’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in a Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs or deduction of insurance charges against assets or annuities. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 31 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Paid During For the Beginning Ending the Six Months Six Months Account Account Ended Ended Value Value December 31, December 31, July 1, 2015 December 31, 2015 (a) (b) Alger Balanced Portfolio Class I-2 Actual $ 1,000.00 $ 1,001.53 $ 4.64 0.92 % Hypothetical (c) 1,000.00 1,020.57 4.69 0.92 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiple by 184/365 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. Trustees and Officers of the Fund Information about the trustees and officers of the Fund is set forth below. In the table the term “Alger Fund Complex” refers to the Fund, The Alger Funds, The Alger Institutional Funds, Alger Global Growth Fund and The Alger Funds II, each of which is a registered investment company managed by Fred Alger Management, Inc. (“Alger Management”). Each Trustee serves until an event of termination, such as death or resignation, or until his or her successor is duly elected; each officer’s term of office is one year. Unless otherwise noted, the address of each person named below is 360 Park Avenue South, New York, NY - 32 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Number of Funds in the Alger Fund Trustee Complex and/or which are Name, Age, Position with the Officer Overseen Fund Principal Occupations Since by Trustee INTERESTED TRUSTEE Hilary M. Alger (54) Fundraising Consultant, Schultz & Williams; 2003 25 Trustee, Pennsylvania Ballet; Formerly Director of Development, Pennsylvania Ballet 2004-2013. NON-INTERESTED TRUSTEE Charles F. Baird, Jr. (62) Managing Director of North Castle Partners, 2000 25 a private equity securities group; Chairman of Elizabeth Arden Red Door Spas and Barry’s Bootcamp, former Chairman of Cascade Helmets, gloProfessional (makeup and skincare business), Contigo (manufacturer of mugs and water bottles), and International Fitness. Roger P. Cheever (70) Associate Vice President for Principal Gifts at 2000 25 Harvard University since 2008; Formerly Senior Associate Dean for Development in the Faculty of Arts and Sciences, and Deputy Director of the Harvard College Fund. Stephen E. O'Neil (82) Attorney. Private Investor since 1981. Formerly of 1986 25 Counsel to the law firm of Kohler & Barnes. David Rosenberg (53) Associate Professor of Law since January 2006 2007 25 (Assistant Professor 2000-2005), Zicklin School of Business, Baruch College, City University of New York. Nathan E. Saint-Amand Medical doctor in private practice; Member of the 1986 25 M.D. (77) Board of the Manhattan Institute (non-profit policy research) since 1988; Formerly Co-Chairman, Special Projects Committee, Memorial Sloan Kettering. Ms. Alger is an “interested person” (as defined in the Investment Company Act) of the Fund because of her affiliations with Alger Management. No Trustee is a director of any public company except as indicated under “Principal Occupations”. - 33 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Number of Funds in the Alger Fund Trustee Complex and/or which are Name, Age, Position with the Officer Overseen Fund Principal Occupations Since by Trustee OFFICERS Hal Liebes (51) Executive Vice President, Chief Operating Officer, 2005 N/A President Chief Legal Officer and Secretary of Alger Management and Alger Inc.; Director since 2006 of Alger Management, Alger Inc. and Resources. Lisa A. Moss (50) Senior Vice President since 2009, and Vice 2006 N/A Secretary President and Assistant General Counsel of Alger Management since June 2006. Michael D. Martins (50) Senior Vice President of Alger Management; 2005 N/A Treasurer Assistant Treasurer since 2004. Anthony S. Caputo (60) Employed by Alger Management since 1986, 2007 N/A Assistant Treasurer currently serving as Vice President. Sergio M. Pavone (54) Employed by Alger Management since 2002, 2007 N/A Assistant Treasurer currently serving as Vice President. Patrick J. Murphy (45) Senior Vice President and Chief Compliance Officer 2014 N/A Chief Compliance Officer of Alger Management since 2014. Formerly, Vice President of Compliance, Fidelity Investments from 2005 to 2014. Joshua M. Lindauer (28) Employed by Alger Management since 2014. From 2014 N/A Assistant Secretary 2010 to 2014, Mr. Lindauer was a full-time student. The Statement of Additional Information contains additional information about the Fund’s Trustees and is available without charge upon request by calling (800) 992-3863. - 34 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Investment Management Agreement Renewal At an in-person meeting held on September 29, 2015, the Trustees, including the Independent Trustees, unanimously approved renewal with respect to the Alger Balanced Portfolio (the “Portfolio”) of the Investment Advisory Agreement (the “Agreement”) between the Fund and Fred Alger Management, Inc. (“Alger Management”). The Independent Trustees were assisted in their review by independent legal counsel and met with such counsel in executive session separate from representatives of Alger Management. In evaluating the Agreement, the Trustees drew on materials that they had requested and which were provided to them in advance of the meeting by Alger Management and by counsel. The materials covered, among other matters, (i) the nature, extent and quality of the services provided by Alger Management under the Agreement, (ii) the investment performance of the Portfolio, (iii) the costs to Alger Management of its services and the profits realized by Alger Management and Fred Alger & Company, Incorporated (“Alger Inc.”), from their relationship with the Portfolio, and (iv) the extent to which economies of scale would be realized if and as the Portfolio grows and whether the fee levels in the Agreement reflected such economies of scale. These materials included a presentation and analysis of the Portfolio and Alger Management’s services by FUSE Research Network LLC (“FUSE”), an independent consulting firm selected by the Fund’s Chief Compliance Officer and having no other material relationship with Alger Management or its affiliates. In deciding whether to approve renewal of the Agreement, the Trustees considered various factors, including those enumerated above. They also considered other direct and indirect benefits to Alger Management and its affiliates from their relationship with the Portfolio. Nature, Extent and Quality of Services. In considering the nature, extent and quality of the services provided to the Portfolio by Alger Management pursuant to the Agreement, the Trustees relied on their prior experience as Trustees of the Fund, their familiarity with the personnel and resources of Alger Management and its affiliates (derived in part from quarterly meetings with and presentations by Portfolio investment management and distribution personnel), and the materials provided at the meeting. They noted that under the Agreement Alger Management is responsible for managing the investment operations of the Portfolio. The Trustees reviewed the background and experience of Alger Management's senior investment management personnel, including the individuals currently responsible for the investment operations of the Portfolio. They also considered the resources and practices of Alger Management in managing the Portfolio, as well as Alger Management's overall investment management business. They noted especially Alger Management's established expertise in managing portfolios of equity securities and the ability of the manager of the fixed-income portion of the Portfolio to manage fixed-income instruments across the credit and credit quality spectra. The Trustees concluded that Alger Management's experience, resources and strength in the areas of importance to the Portfolio are considerable. The Trustees considered the level and depth of Alger Management's ability to execute portfolio transactions to effect investment decisions, including those through Alger Inc. They also noted that certain administrative, compliance, reporting and accounting services necessary for the conduct of the Fund's affairs with respect to the Portfolio are provided separately - 35 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) under an Administration Agreement and a Shareholder Administrative Services Agreement between the Fund and Alger Management. The Trustees also considered the control and compliance environment at Alger Management and within the Fund. Investment Performance of the Portfolios. Drawing upon information provided at the meeting by Alger Management as well as FUSE and upon reports provided to the Trustees by Alger Management throughout the preceding year, the Trustees reviewed the Portfolio’s returns for the year-to-date (at 6/30/15), second-quarter of 2015, 1-, 3-, and 5-year and longer periods to the extent available (and its year-by-year returns), together with supplemental performance data through 8/31/15, and compared them with benchmark and peer-group data for the same periods. They noted that the Portfolio’s performance had matched or surpassed the medians of its peers for all stated periods of one year or less ended 6/30/15 and that the 8/31/15 supplemental data showed such strength continuing; while the Portfolio’s performance against its benchmark was unsuccessful for the 1-year and year-to date periods, the second-quarter 2015 results showed superior performance by that measure as well. Performance against peers and benchmark for three and five years was poor, reflecting subpar performance in prior years. Representatives of Alger Management discussed with the Trustees the recent performance of the Portfolio. On the basis of these discussions and their review, the Trustees determined that the performance of the Portfolio was acceptable. Fund Fees and Expense Ratios; Profitability to Alger Management and its Affiliates. The Trustees reviewed the Portfolio's management fee and expense ratio and compared them with a group of comparable funds. In order to assist the Trustees in this comparison, FUSE had provided the Trustees with comparative information with respect to the advisory fees and expense ratios of relevantly similar funds. That information indicated that the Portfolio’s advisory fee exceeded the applicable median, but only so as to place it near the middle of the quartile above the median. Similarly, the expense ratio for the Portfolio’s single share class fell in the quartile above the peer medians; in that regard, the Trustees noted that the class’s assets were relatively modest in amount, so that the class may have suffered somewhat in overall comparison with its peers. The Trustees determined that such information should be taken into account in weighing the size of the fee against the nature, extent and quality of the services provided. The Trustees also considered fees paid to Alger Management by four other types of clients, specifically mutual funds for which Alger Management was sub-adviser, separately managed institutional accounts, “wrap programs,” and collective investment trusts. The Trustees determined that in all four cases the fees were of doubtful relevance for purposes of comparison with those of the Portfolio because of the differences in services provided by Alger Management to those types of clients as opposed to the Portfolio, but that to the extent that meaningful comparison was practicable, the differences in services adequately explained the differences in the fees. The Trustees then considered the profitability of the Investment Advisory Agreement to Alger Management and its affiliates with respect to the Portfolio, and the methodology used by Alger Management in determining such profitability. The Trustees reviewed previously-provided data on the - 36 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Portfolio's profitability to Alger Management and its affiliates for the year ended June 30, 2015. After discussing with representatives of the Adviser and FUSE the expense-allocation practices used in computing the costs that formed the bases of the profitability calculations, the Trustees turned to the profitability data provided. After analysis and discussion, they concluded that, to the extent that Alger Management’s and its affiliates’ relationships with the Portfolio had been profitable, the profit margin was not unacceptable. Economies of Scale. On the basis of their discussions with management and their analysis of information provided at the meeting, the Trustees determined that the nature of the Portfolio and its operations is such that Alger Management is likely to realize economies of scale in the management of the Portfolio at some point as (and if) it grows in size. In that connection, they noted that the applicable advisory fee schedule in the Agreement includes a fee reduction for the Portfolio at a specified Portfolio asset level (“breakpoint”); this has the effect of lowering the Portfolio’s overall management fee as the Portfolio grows past the breakpoint, thus sharing with the Portfolio’s shareholders economies of scale achieved by Alger Management in managing the growing Portfolio. Other Benefits to Alger Management. The Trustees considered whether Alger Management benefits in other ways from its relationship with the Portfolio. They noted that Alger Management maintains soft-dollar arrangements in connection with the equity portion of the Portfolio’s brokerage transactions, reports on which are regularly supplied to the Trustees at their quarterly meetings and summaries of which, listing soft- dollar commissions by Portfolio for the twelve months through June 30, 2015, had been included in the materials supplied prior to the meeting. The Trustees also noted that Alger Management receives fees from the Portfolio under the Administration Agreement and the Shareholder Administrative Services Agreement, and that Alger Inc. provides a considerable portion of the Portfolio’s equity brokerage and receives shareholder servicing fees from the Portfolio as well. The Trustees had been provided with information regarding, and had considered, the administration fee, shareholder administrative services fee, brokerage and shareholder servicing fee benefits in connection with their review of the profitability to Alger Management and its affiliates of their relationships with the Portfolio. As to other benefits received, the Trustees decided that none were so significant as to render Alger Management's fees excessive. Conclusions and Determinations. At the conclusion of these discussions, each of the Independent Trustees expressed the opinion that he had been furnished with sufficient information to make an informed business decision regarding renewal, with respect to the Portfolio, of the Investment Advisory Agreement. Based on its discussions and considerations as described above, the Board made the following conclusions and determinations: • The Board concluded that the nature, extent and quality of the services provided to the Portfolio by Alger Management are adequate and appropriate. • The Board determined that the Portfolio’s performance was acceptable. • The Board concluded that the advisory fee paid to Alger Management by the - 37 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Portfolio was reasonable in light of comparative performance and expense and advisory fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by Alger Management and its affiliates from the relationship with the Portfolio. • The Board accepted Alger Management’s acknowledgement that economies of scale were likely to be achieved in the management of the Portfolio and deter- mined that the fee breakpoint in the Agreement provided a means by which Alger Management would share the benefits of such economies with Portfolio share - holders. The Board considered these conclusions and determinations and, without any one factor being dispositive, determined with respect to the Portfolio that renewal of the Investment Advisory Agreement was in the best interests of the Portfolio and its shareholders. - 38 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Privacy Policy U.S. Consumer Privacy Notice Rev. 01/2015 3/31/15 FACTS WHAT DOES ALGER DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security number and • Account balances and • Transaction history and • Purchase history and • Assets When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share personal information to run their everyday business. In the section below, we list the reasons financial companies can share their personal information; the reasons chooses to share; and whether you can limit this sharing. Reasons we can share your personal Does Can you limit information Alger share? this sharing? For our everyday business purposes — Yes No such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus For our marketing purposes — to offer our Yes No products and services to you For joint marketing with other financial No We don’t share companies For our affiliates’ everyday business Yes No purposes — information about your transactions and experiences For nonaffiliates to market to you No We don’t share Questions? Call 1-800-342-2186 Who we are Who is providing this notice? Alger includes Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. - 39 - THE ALGER PORTFOLIOS | lger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) What we do How does Alger To protect your personal information from unauthorized protect my personal access and use, we use security measures that comply information? with federal law. These measures include computer safeguards and secured files and buildings. How does Alger We collect your personal information, for example, Collect my personal when you: information? • Open an account or • Make deposits or withdrawals from you account • Give us your contact information or • Provide account information or • Pay us by check. Why can’t I limit all sharing? Federal law gives you the right to only • sharing for affiliates’ everyday business purposes information about your credit worthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies. • Our affiliates include Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. Other important information - 40 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) Proxy Voting Policies A description of the policies and procedures the Fund uses to determine how to vote proxies relating to portfolio securities and the proxy voting record is available, without charge, by calling (800) 992-3863 or online on the Fund’s website at http://www.alger.com or on the SEC’s website at http://www.sec.gov Fund Holdings The Board of Trustees has adopted policies and procedures relating to disclosure of the Portfolios’ securities. These policies and procedures recognize that there may be legitimate business reasons for holdings to be disclosed and seek to balance those interests to protect the proprietary nature of the trading strategies and implementation thereof by the Portfolio. Generally, the policies prohibit the release of information concerning portfolio holdings which have not previously been made public to individual investors, institutional investors, intermediaries that distribute the Portfolios’ shares and other parties which are not employed by the Manager or its affiliates except when the legitimate business purposes for selective disclosure and other conditions (designed to protect the Portfolio) are acceptable. The Portfolio makes its full holdings available semi-annually in shareholder reports filed on Form N-CSR and after the first and third fiscal quarters in regulatory filings on Form N-Q. These shareholder reports and regulatory filings are filed with the SEC, as required by federal securities laws, and are generally available within sixty (60) days of the end of the Portfolios’ fiscal quarter. The Portfolios Forms N-Q are available online on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information regarding the operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330. In addition, the Portfolio makes publicly available its month-end top 10 holdings with a 10 day lag and its month-end full portfolio with a 60 day lag on its website www.alger.com and through other marketing communications (including printed advertising/sales literature and/or shareholder telephone customer service centers). No compensation or other consideration is received for the non-public disclosure of portfolio holdings information. In accordance with the foregoing, the Portfolio provides portfolio holdings information to service providers who provide necessary or beneficial services when such service providers need access to this information in the performance of their services and are subject to duties of confidentiality (1) imposed by law, including a duty not to trade on non-public information, and/or (2) pursuant to an agreement that confidential information is not to be disclosed or used (including trading on such information) other than as required by law. From time to time, the Fund will communicate with these service providers to confirm that they understand the Portfolios’ policies and procedures regarding such disclosure. This agreement must be approved by the Portfolio’s Chief Compliance Officer, President or Secretary. The Board of Trustees periodically reviews a report disclosing the third parties to whom each Portfolios holdings information has been disclosed and the purpose for such disclosure, - 41 - THE ALGER PORTFOLIOS | Alger Balanced Portfolio ADDITIONAL INFORMATION (Unaudited) (Continued) and it considers whether or not the release of information to such third parties is in the best interest of the Portfolio and its shareholders. In addition to material the Portfolio routinely provide to shareholders, the Manager may, upon request, make additional statistical information available regarding the Portfolio. Such information will include, but not be limited to, relative weightings and characteristics of the Portfolio’s holdings versus its peers or an index (such as P/E (or price to book) ratio EPS forecasts, alpha, beta, capture ratio, standard deviation, Sharpe ratio, information ratio, R-squared, and market cap analysis), security specific impact on overall portfolio performance, return on equity statistics, geographic analysis, number of holdings, month- end top ten contributors to and detractors from performance, breakdown of High Unit Volume Growth holdings vs. Positive Lifecycle Change holdings, portfolio turnover, and requests of a similar nature. Please contact the Portfolio at (800) 992-3863 to obtain such information. - 42 - THE ALGER PORTFOLIOS 360 Park Avenue South New York, NY 10010 (800) 992-3863 www.alger.com Investment Manager Fred Alger Management, Inc. 360 Park Avenue South New York, NY 10010 Distributor Fred Alger & Company, Incorporated 360 Park Avenue South New York, NY 10010 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. P.O. Box 8480 Boston, MA 02266 Custodian Brown Brothers Harriman & Company 50 Post Office Square Boston, MA 02110 This report is submitted for the general information of the shareholders of Alger Balanced Portfolio. It is not authorized for distribution to prospective investors unless accompanied by an effective prospectus for the Fund, which contains information concerning the Fund’s investment policies, fees and expenses as well as other pertinent information. - 43 - ITEM 2. CODE OF ETHICS. (a) The Registrant has adopted a code of ethics (the "Code of Ethics") that applies to its principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. (b) Not applicable. (c) The Registrant has not amended its Code of Ethics during the period covered by the shareholder report presented in Item 1 hereto. (d) The Registrant has not granted a waiver or an implicit waiver from a provision of its Code of Ethics during the period covered by the shareholder report presented in Item 1 hereto. (e) Not applicable. (f) The Registrant's Code of Ethics is attached as an Exhibit hereto. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. The Board of Trustees of the Registrant determined that Stephen E. O’Neil is an audit committee financial expert (within the meaning of that phrase specified in the instructions to Form N-CSR) on the Registrant’s audit committee. Mr. O’Neil is an “independent” trustee – i.e., he is not an interested person of the Registrant as defined in the Investment Company Act of 1940, nor has he accepted directly or indirectly any consulting, advisory or other compensatory fee from the Registrant, other than in his capacity as Trustee. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. a) Audit Fees: December 31, 2015 $ 26,500 December 31, 2014 $ 25,600 b) Audit-Related Fees: NONE c) Tax Fees for tax advice, tax compliance and tax planning: December 31, 2015 $ 4,700 December 31, 2014 $ 4,550 d) All Other Fees: December 31, 2015 $ 1,443 December 31, 2014 $ 1,394 Other fees include a review and consent for Registrants registration statement filing and a review of the semi-annual financial statements. e) 1) Audit Committee Pre-Approval Policies And Procedures: Audit and non-audit services provided by the Registrant’s independent registered public accounting firm (the “Auditors”) on behalf the Registrant must be pre-approved by the Audit Committee. Non-audit services provided by the Auditors on behalf of the Registrant’s Investment Adviser or any entity controlling, controlled by, or under common control with the Investment Adviser must be pre-approved by the Audit Committee if such non-audit services directly relate to the operations or financial reporting of the Registrant. 2) All fees in item 4(b) through 4(d) above were approved by the Registrants’ Audit Committee. f) Not Applicable g) Non-Audit Fees: December 31, 2015 $ 191,042 , €69,347 December 31, 2014 $ 201,965 , €67,800 h) The audit committee of the board of trustees has considered whether the provision of the non-audit services that were rendered to the registrant's investment adviser and any entity controlling, controlled by, or under common control, with the adviser that provides ongoing services to the registrant that were not approved pursuant to (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principle accountant's independence. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. Not applicable ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrants principal executive officer and principal financial officer have concluded that the Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this document. (b) No changes in the Registrants internal control over financial reporting occurred during the Registrants second fiscal half-year that materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1) Code of Ethics as Exhibit 99.CODE ETH (a) (2) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT (b) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(b) under the Investment Company Act of 1940 are attached as Exhibit 99.906CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Balanced Portfolio By: /s/Hal Liebes Hal Liebes President Date: February 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Hal Liebes Hal Liebes President Date: February 23, 2016 By: /s/Michael D. Martins Michael D. Martins Treasurer Date: February 23, 2016
